Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER'S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner' s amendment was given in an interview with Attorney Matthew B. Dernier, Reg#:40,989 on 03/07/22.

The application has been amended as follows: 

Amend Claims 2, 3, 4, 5 & 11 as follows:

2.  The electronic equipment of claim 1, wherein
the through hole includes a plurality of separate through holes in proximity to one another, which are located in the area and formed in the circuit board¸ and the width of the through hole is an aggregate of a plurality of individual widths of the plurality of separate through holes, and
the heat conduction path is provided for each of the plurality of through holes.

3.  The electronic equipment of claim 2, wherein

an electric wire included in [[the]]a circuit pattern of the plurality of circuit patterns is formed between two adjacent through holes of the plurality of through holes.

4.  The electronic equipment of claim 1, wherein the circuit board includes:
a plurality of layers;
[[a]]the plurality of circuit patterns formed in each of the plurality of layers; and
the connecting hole adapted to penetrate the circuit board and electrically connect the plurality of circuit patterns, and
when viewed from top, the through hole is larger in size than the connecting hole.

5.  The electronic equipment of claim 1, wherein the circuit board includes:
a plurality of layers;
[[a]]the plurality of circuit patterns formed in each of the plurality of layers; and
[[a]]the connecting hole adapted to penetrate the circuit board and electrically connect the plurality of circuit patterns, and
when viewed from top, the through hole is wider than the connecting hole.

11.  The electronic equipment of claim 1, wherein at least a heat conduction sheet or thermal grease is disposed between the heat radiating apparatus

Allowable Subject Matter

2.	Claims 1-12 & 14 are allowable.
	The following is an examiners statement of reasons for allowance:

The aforementioned limitations in combination with all remaining limitations of respective claim(s) 1, is believed to render said claim(s) and all claims depending therefrom (claims 2-12 & 14) allowable over the prior art references of record, taken alone or in combination. 
3.	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on statement of Reasons for Allowance.”

Email Communication

4.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL A MATEY/Examiner, Art Unit 2835